                 Case 1:18-cr-00315-JEJ Document 59 Filed 12/17/19 Page 1 of 1
                               WELLSPAN PHILHAVEN -              Rosa-Rodriguez,Leeanie
                               MEADOWLANDS                       MRN: 001025848
                               3550 CONCORD RD.                  DOB: 1/20/2014, Sex: F
                               YORK PA 17403-3160
                               Dept: 717-851-6340
     WellSpan’                 Dept Fax: 717-851-6349
         HEALTH




        I have been seeing Leeanie Rosa-Rodriguez for outpatient therapy since 5/8/2018. She was initially
brought by her mother for counseling to assist with behavior management and the accidental gunshot wound
to her leg by her father. Mother reported that Leeanie had and continues to have a very close relationship with
her father. The father has also participated in a few of Leeanie's counseling appointments and assists mother
in parenting Leeanie, who is quite hyperactive. Leeanie has expressed missing her father and often asks when
he is coming home. She is reported to have difficulty sleeping at times and cries frequently, asking for her
father. Continued contact with her father would be beneficial for Leeanie.




                                                                            Thank you for your time,


                                                                                          *s




                                                                           Valerie Kauffman, MA
                                                                           Mental Health Professional




Rosa-Rodriguez, Leeanie 006:1/20/2014                                                                  Page 1 of 1
